Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s filing date of 07/28/2020.
Acknowledgment is made of applicant’s provisional applications 62/889181 filed on 08/20/2019, and 62/901837 filed on 07/18/2019.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. US 2021/0057452.
Claim 19: Hsu et al. disclose 
(Figs. 1, 2A) [0023-0024] a plurality of data lines 130 (132/134/136) extending from the peripheral area (driving circuit IC) into the display area [0027] [0031], 
wherein the data lines 130 (132/134/136) located in the display area extend along a first direction (D2, Y-direction); 
first to n-th scan lines 120 located in the display area and extending along a second direction (D1) intersecting the first direction (D2), where n is an integer greater than 1, and the first to n-th scan lines are arranged in sequence along the first direction D2; 
(Fig. 1) first to n-th gate transmission lines 130 extending from the peripheral area into the display area and being electrically connected to the first to n-th scan lines 120, respectively (gate transmission lines 130 are electrically connected to the scanning lines 120 through the active switch transistors 142 ) [0025],
(Fig. 2A) the first to n-th gate transmission lines 136/132 are arranged in dislocation (136A/136B, 132A/132B) in the display area; and 
(Fig. 1) a plurality of sub-pixels 140 [0025] electrically connected to the first to n-th scan lines 120 and the data lines 130 

Allowable Subject Matter
Claims 1-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a plurality of data lines extending from the peripheral area into the display area, wherein the data lines located in the display area extend along a first direction; first to n-th scan lines located in the display area and extending along a second direction intersecting the first direction, where n is an integer greater than 1, and the first to n-th scan lines are arranged in sequence along the first direction; first to n-th gate transmission lines extending from the peripheral area into the display area and being electrically connected to the first to n-th scan lines, respectively, wherein the first to n-th gate transmission lines are arranged in dislocation in the display area; and a plurality of sub-pixels electrically connected to the first to n-th scan lines and the data lines.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-18 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 20 is the inclusion of the limitation 
“…the distance between the first gate transmission line and the second gate transmission line is greater than or equal to 6 times the width of each of the sub-pixels.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19.
The primary reason for the allowance of the dependent claim 21 is the inclusion of the limitation 
“…the first gate transmission line comprises: a first line segment which belongs to a same conductive film layer as the data lines; and a second line segment which belongs to a same conductive film layer as the first to n-th scan lines, wherein the first line segment is electrically connected to the second line segment through a first opening.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19. Claim 22 is also allowed due to the virtue of dependency.
Hsu et al. US 2021/0057452, Lee et al. US 2021/0056882, Jeon et al. US 2015/0115292 and Lee et al. US 2018/ 0166037 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871